Citation Nr: 0406616	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a compensable 
rating for tinea pedis of the right foot.

3.  Entitlement to service connection for chondromalacia of 
the right knee.

4.  Entitlement to service connection for chondromalacia of 
the left knee.

5.  Entitlement to service connection for degenerative joint 
disease of the right knee.

6.  Entitlement to service connection for degenerative joint 
disease of the left knee.

7.  Entitlement to service connection for a right heel spur.

8.  Entitlement to service connection for a left heel spur.

9.  Entitlement to service connection for a left ankle 
disorder to include arthritis.

10.  Entitlement to service connection for a right ankle 
disorder to include arthritis.

11.  Entitlement to service connection for a low back 
disorder.

12.  Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

As set forth in more detail below, with the exception of the 
pes planus issue, a remand of this matter is required.  This 
matter will be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The veteran need take no 
further action until he is otherwise notified.


FINDING OF FACT

The veteran has bilateral pes planus that is related to 
service.


CONCLUSION OF LAW


Bilateral pes planus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the favorable decision as it relates to the 
veteran's claim of service connection for bilateral pes 
planus, no further discussion of VCAA is necessary at this 
point.

I.  Factual Background

Service medical records show that at a physical examination 
performed for induction purposes in May 1980, bilateral pes 
planus was not noted.  In July 1997, the service medical 
records reflect the veteran's complaint of right foot pain; 
pes planus was diagnosed.  An April 1999 service medical 
record reflected a diagnosis of moderate pes planus.  In July 
2000, service medical records noted that the veteran had flat 
feet and used insoles for his boots, and wore special running 
shoes.  

On a Report of Medical History dated in October 2001 
completed for his separation examination, the veteran noted 
having flat feet.

In May 2002, the veteran underwent a VA Examination of his 
feet.  On physical examination, the examiner noted a mild to 
moderate degree of flatfeet on both sides.

At the travel Board hearing held in October 2003, the veteran 
stated that he did not have a problem with flat feet prior to 
service.  He complained of pain in his feet upon awakening in 
the morning, and stated that he wears special arch supports 
and special shoes.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

Upon review of the veteran's service medical records, his 
entrance examination is negative for bilateral pes planus.  
In July 1997, the veteran complained of pain in his right 
foot, and pes planus was diagnosed.  An April 1999 service 
medical record reflected a diagnosis of moderate pes planus.  
In July 2000, it was noted that the veteran has flat feet and 
treatment consisted of insoles for his boots and special 
running shoes.

The May 2002 VA examiner diagnosed bilateral pes planus.  At 
the travel Board hearing, the veteran testified that he felt 
pain in his feet in the morning.  He stated he wore special 
arch supports and special shoes to treat the disorder.

In assessing the credibility of the evidence, the Board finds 
it persuasive that the veteran's bilateral pes planus was 
first shown during service.  The veteran's entrance 
examination is negative for bilateral pes planus.  Service 
medical records reflect three occasions on which pes planus 
was diagnosed.  The May 2002 VA examination supports a 
diagnosis of bilateral pes planus.  

The Board finds that the preponderance of the evidence of 
record supports the finding that the veteran's bilateral pes 
planus was incurred in service.  Accordingly, service 
connection is granted for this disability.


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.


REMAND

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  There is no indication in the file that the 
RO has satisfied these duties to the veteran; therefore, the 
RO shall inform the veteran of his rights under the VCAA. 

At the October 2003 travel Board hearing the veteran 
indicated that he had treated at Moncrete Hospital at Fort 
Jackson in Columbia, South Carolina.  These records are not 
on file.  The RO should request treatment records from this 
facility.  Additionally, the RO should confirm whether the 
claims file contains the entirety of the veteran's service 
medical records.

The veteran was afforded VA examinations in March and May 
2002.  In light of the VCAA, the Board has determined that 
the veteran should be afforded further VA examinations to 
assess the severity of his service-connected tinea pedis and 
the etiology of several disabilities in which claims of 
service connection have been filed.  It is also unclear as to 
whether the VA examiners reviewed the claims file in 
conjunction with the examinations.

At the May 2002 VA examination, the examiner failed to 
provide an opinion regarding the severity of the veteran's 
service-connected tinea pedis of the right foot; therefore, 
the veteran should be scheduled for another VA examination.  

The veteran claims chondromalacia and degenerative joint 
disease of the knees and arthritis of the ankles.  The Board 
notes that the veteran's service medical records reflect 
complaints of pain to the knees and ankles and treatment 
thereafter.  The VA examiner should address the diagnoses as 
stated in the service medical records, and clarify the 
diagnoses of the veteran's knee and ankle disorders, if any 
such disorders exist.  The VA examiner should also provide an 
opinion as to whether the veteran's knee and ankle disorders 
are etiologically related to service or any incident therein.  

The Board also notes complaints by the veteran during service 
of bilateral heel spurs.  The March 2002 VA examiner noted 
bilateral heel spurs with possible plantar fascitis and 
indicates the veteran will undergo a foot examination.  The 
May 2002 examiner did not specifically address the veteran's 
complaint of heel spurs; therefore, the veteran should be 
scheduled for another VA examination to address the veteran's 
claimed disorder and provide an opinion regarding etiology.

Service medical records reflect injury to the low back.  The 
March 2002 examiner noted mechanical low back pain and 
indicated that the veteran would have a spine examination.  
The May 2002 examination indicated that a physical 
examination was performed on the back; however, no diagnosis 
was provided.  The veteran should be afforded another VA 
examination, and the examiner should provide a diagnosis and 
opine whether the veteran's claimed disorder is etiologically 
related to service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should contain a summary of the 
provisions of 38 U.S.C.A. §§ 5103 and 
5103A.  

2.  The RO should obtain the treatment 
records from Moncrete Hospital at Fort 
Jackson in Columbia, South Carolina.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  The RO 
should also confirm that the claims 
file contains the entirety of the 
veteran's service medical records.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of his tinea pedis of the 
right foot.  All indicated studies 
should be performed and all clinical 
findings should be reported in detail.  
The RO should forward the veteran's 
claims file to the VA examiner to be 
reviewed in conjunction with the 
examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  The RO should schedule the veteran 
for a VA examination in regard to his 
claims of service connection for 
bilateral knee disorders to include 
chondromalacia and degenerative joint 
disease, bilateral ankle disorders to 
include arthritis, bilateral heel 
spurs, and a low back disorder.  The 
examiner should clarify the diagnoses 
of each disorder, and provide an 
opinion as for each disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to his service or any incident 
therein.  The RO should forward the 
veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

5.  Then, after conduction any 
additional indicated development has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to a compensable rating for 
tinea pedis of the right foot, and 
claims of entitlement to service 
connection for chondromalacia of the 
right knee, chondromalacia of the left 
knee, degenerative joint disease of the 
right knee, degenerative joint disease 
of the left knee, a right heel spur, a 
left heel spur, a left ankle disorder, 
a right ankle disorder, a low back 
disorder, and hypertension.  If the 
determination of the claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



